DETAILED ACTION
Status of Claims
•    The following is a final office action in response to the communication filed 12/18/2020.
•    Claims 2, 11, and 27 have been amended.
•    Claims 8 and 15-20 have been canceled.
•    Claims 1-7, 9-14, and 21-29 are currently pending and have been examined.

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/213,411, filed 09/02/2015, has been received and acknowledged.

Response to Amendment
In light of Applicant’s amendments, filed on 12/18/2020, the claim objections and the 112(b) rejections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a processing unit…” in claims 1, 21, and 24; and “an output component…” in claims 1 and 24. In these limitations, the generic placeholders “unit,” and “component” are used and in every case it is coupled to functional language (e.g. “process…,” “generate…,” “update…,”) with the linking words  “configured to.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 9-12, 14, 22-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Nichols et al. (US 20150278897 A1), hereinafter Nichols, in view of newly cited Sundaresan (US 20160104228 A1), hereinafter Sundaresan. 

	In regards to claim 1, Nichols teaches a system to assist a user in finding items within a physical location containing many other items ([abstract]), comprising: 

 a memory configured to store attribute data associated with a plurality of attributes of the item to which the tag device is attached, wherein the attributes comprise size, color, brand, article type, style, or price (Nichols, see at least [0014], [0030], [0055-0059], [0062-0063], teaches “item location devices 130 that are associated with an item that meets at least one of the user 102's shopping preferences receive the signal from mobile device 120…if the predicted shopping preference is a pink t-shirt in a size 8, an LED attached to an item location device 130 (e.g., hanger) associated with such a t-shirt lights up with the blinking light. Only those item location devices 130 displaying a pink t-shirt in a size 8 would light up so that the user 102 would know at a glance what clothing 
a transceiver configured to wirelessly to receive a communication signal from a user device attempting to connect to the tag device, wherein the communication signal includes a search query including at least one item attribute (Nichols, see at least [0030], [0055-0058], [0062-0063], Figs. 2 and 3, teaches “the item location device 130 includes a radio frequency identification (RFID) tag…the mobile device 120 receives the shopping preferences and shopper profile and transmits short-range signals (e.g., RF signals) that include the shopping preferences and shopper profile. The signal is typically a short-range signal so that the transmission strength of the signal is strong enough to be received by item location devices 130 only when the user 102 is close enough to see the item location devices 130…item location devices 130 that are associated with an item that meets at least one of the user 102's shopping preferences receive the signal from mobile device 120 and alert the user 102…the predicted shopping preference is a pink t-shirt in a size 8…the device…130…may be implemented as computer system 300…Computer system 300 includes…A transceiver or network interface 320” – “a user device” is a mobile device 120),
an output component configured to generate a human-perceptible output signal to draw attention to the tag device (Nichols, see at least [0057], [0062-0063], teaches “At step 212, item location devices 130 that are associated with an item that meets at least one of the user 102's shopping preferences receive the signal from mobile device 120 and alert the user 102. In one embodiment, the item location device 130 includes an LED 
a processing unit configured to process the search query to determine if the at least one item attribute is included in the attribute data stored in the memory (Nichols, see at least [0057-0059], Fig. 2, [0062]-[0064], and Fig. 3, teaches, “At step 212, item location devices 130 that are associated with an item that meets at least one of the user 102's shopping preferences receive the signal from mobile device 120 and alert the user 102…if the predicted shopping preference is a pink t-shirt in a size 8, an LED attached to an item location device 130 (e.g., hanger) associated with such a t-shirt lights up with the blinking light. Only those item location devices 130 displaying a pink t-shirt in a size 8 would light up so that the user 102 would know at a glance what clothing items to inspect…the device…130…may be implemented as computer system 300…Computer system 300 includes…A processor 314”); 
a power source configured to provide electrical power to the tag device, wherein the transceiver, output component, and power source are coupled to the processing unit (Nichols: [0057], [0062-0063], Fig 3, teaches “the item location device 130 includes an LED light that powers on upon receiving the signal…Computer system 300 [i.e., item location device 130] includes a bus 312 or other communication mechanism for communicating information data, signals, and information between various components of computer system 300…Components include an input/output (I/O) component 304…A transceiver or network interface 320…A processor 314”); and
a data processing device, including a processor and a memory, configured to: receive information specifying the at least one item attribute and to cause the user device to transmit the  “the service provider server 180 receives the…user ID of the user 102, and at step 206, uses this information to predict the user 102's shopping preferences…the server 180 analyzes the past shopping history of the user 102, including product categories, brand names, specific product identifiers, styles, sizes, colors, prices, etc. If the user 102 previously bought an item in a product category with a specific brand name, the server 180 may determine that the user 102 has a brand preference… the server 180 can piece or combine attributes or characteristics of items together to make recommendations or suggestions to the user 102...At step 208, the server 180 transmits the predicted shopping preferences of the user 102 and the shopper profile of the user 102 to the mobile device 120…At step 210, the mobile device 120 receives the shopping preferences and shopper profile and transmits short-range signals (e.g., RF signals) that include the shopping preferences and shopper profile”);
wherein each tag device is operable to produce the output signal when the tag device determines that the at least one item attribute identified in the communication signal is included in the attribute data stored on the tag device and the user device is within a proximity of the physical location of the tag device (Nichols, see at least [0055]-[0057] and Fig. 2, teaches “At step 210, the mobile device 120 receives the shopping preferences and shopper profile and transmits short-range signals (e.g., RF signals) that include the shopping preferences and shopper profile. The signal is typically a short-range signal so that the transmission strength of the signal is strong enough to be received by item location devices 130 only when the user 102 is close enough to see the item location devices 130. The range of distance between the mobile device 120 and the item location device 130 is usually predetermined by the retail store… At step 212, 
wherein a subset of the multiple tag devices is configured to produce the output signal when the subset has the at least one item attribute in common, regardless of the product code of the item associated with each of the individual tag devices (Nichols, see at least [0016], [0058], teaches “the system 100 includes a mobile device 120 (e.g., a smartphone), one or more item location devices 130 (e.g., RFID tag)…items may include clothing, hardware, supplies, food, etc. For example, if the predicted shopping preference is a pink t-shirt in a size 8, an LED attached to an item location device 130 (e.g., hanger) associated with such a t-shirt lights up with the blinking light. Only those item location devices 130 displaying a pink t-shirt in a size 8 would light up so that the user 102 would know at a glance what clothing items to inspect. The user 102 does not have to pick up each t-shirt and search for a size tag. In a hardware store, different types of nails made from different types of materials (asphalt, copper, or steel) and having different types of heads (broadhead, flathead, or no head) may be displayed. Only tags close to those nails that satisfy the predicted shopping preferences of the user 102 (e.g., asphalt with a broadhead) would light up. In an office supply store, different types of pens (ballpoint, rollerball, fountain) in different colors (black, red, blue) having different line widths (fine, medium, wide) may be for sale. Only those pens that match what the user 102 is looking for (e.g., blue ballpoint pen having a fine line width) would be brought to the attention of the user 102. When in an aisle of a grocery store, tags light up near the food items that the user 102 is likely to purchase or that are recommended for purchase),

It would have been obvious to one of ordinary skill in the art to include in the shopping system, as taught by Nichols, the ability that the at least one item attribute is received by detecting a user input received via a user interface of the user device, wherein the user input is entered by the user at the user interface, and generating the search query based on the user input, as taught by Sundaresan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Nichols, to include the teachings of Sundaresan, in order to produce a narrower set of results (Sundaresan: [0070]).

In regards to claim 2, the combination of Nichols/Sundaresan teaches the system of claim 1, and further teaches that the item is a product for sale within a retail store, and the at least one item attribute is a stock keeping unit (SKU), a universal product code (UPC), discount information, customer rating information, or best-selling item information (Nichols, see at least [0026], [0032], teaches “In a store that includes multiple items, the item location device 130 is placed proximate to one or more items for sale…the color of the LED light indicates which items are more highly recommended versus those items that are less recommended. The LED lights are used to indicate the relative popularity of an item. For instance, more popular items light up with a red color, and the least popular items can light up with a blue color. In some embodiments, only items with a buyer's rating over a certain threshold are lit. For example, only highly rated toys for a 10-year old boy that are under $20 may power on”). 

In regards to claim 3, the combination of Nichols/Sundaresan teaches the system of claim 2, and further teaches that the product code includes a serial number, a stock keeping unit (SKU), a universal product code (UPC), or radio frequency identification (RFID) (Nichols, see at least [0016], teaches “the system 100 includes a mobile device 120 (e.g., a smartphone), one or more item location devices 130 (e.g., RFID tag)”). 

In regards to claim 4, the combination of Nichols/Sundaresan teaches the system of claim 1, and further teaches that the tag device is removably fixed to the item (Nichols, see at least [0014], teaches “the LEDs could be attached to the clothing items or a tag hanging from the clothing items”). 

In regards to claim 5, the combination of Nichols/Sundaresan teaches the system of claim 1, and further teaches that the data processing device comprises the user device and wherein the user device is a smartphone (Nichols, see at least [0049]-[0051], [0055], Fig. 2, and [0070], teaches  “the service provider server 180 receives the…user ID of the user 102, and at step 206, uses this information to predict the user 102's shopping preferences…the server 180 analyzes the past shopping history of the user 102, including product categories, brand names, specific product identifiers, styles, sizes, colors, prices, etc. If the user 102 previously bought an item in a product category with a specific brand name, the server 180 may determine that the user 102 has a brand preference… the server 180 can piece or combine attributes or characteristics of items together to make recommendations or suggestions to the user 102...At step 208, the server 180 transmits the predicted shopping preferences of the user 102 and the shopper profile of the user 102 to the mobile device 120…At step 210, the mobile device 120 receives the shopping preferences and shopper profile and transmits short-range signals (e.g., RF signals) that include the shopping preferences and shopper profile”). 

In regards to claim 6, the combination of Nichols/Sundaresan teaches the system of claim 5, and further teaches that the user input received at the user device comprises a user selection from a plurality of item attributes displayed on a webpage or by an application (Sundaresan, see at least [0070-0071] and Figs. 5-6, teaches “the user is shown to select filters 650, 654 and 656 to produce a narrower set of results and listings for the search query 604 (i.e., in contrast to the results produced without said filters selected). Furthermore, the user search query 604 specifies an additional item characteristic (i.e., item brand ‘[brand_x]’)to further limit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sundaresan with Nichols for the reasons identified above with respect to claim 1.

In regards to claim 9, the combination of Nichols/Sundaresan teaches the system of claim 1, and further teaches that the user device includes a software application to provide a user interface that prompts the user to provide the user input specifying the at least one item attribute (Sundaresan, see at least [0017], [0070-0071] and Figs. 5-6, teaches “the user is shown to select filters 650, 654 and 656 to produce a narrower set of results and listings for the search query 604 (i.e., in contrast to the results produced without said filters selected). Furthermore, the user search query 604 specifies an additional item characteristic (i.e., item brand ‘[brand_x]’)to further limit the potential listings for satisfying the query” – the figures show multiple selectable item attributes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sundaresan with Nichols for the reasons identified above with respect to claim 1.

In regards to claim 10, the combination of Nichols/Sundaresan teaches the system of claim 1, and further teaches that the data processing device is at least partially implemented on one or more computers in a communication network accessible via the Internet, wherein the data processing unit is in communication with an external database or data storage (Nichols, see at 

In regards to claim 11, the combination of Nichols/Sundaresan teaches the system of claim 1, and further teaches that the physical location is within a retail store, and wherein the system further comprises one or more wireless transceivers arranged throughout the retail store and in communication with the data processing unit, the one or more wireless transceivers being configured to transmit and receive data between the data processing unit and the user device (Nichols, see at least [0003], [0014], [0063], [0015], and Fig. 1, teaches “assisting a user in a retail store with his or her shopping needs…the LEDs could be attached to the clothing items or a tag hanging from the clothing items… Computer system 300 includes…A transceiver or network interface 320 transmits and receives signals between computer system 300 and other devices, such as another user device, a merchant server, or a service provider server via network 322”). 

In regards to claim 12, the combination of Nichols/Sundaresan teaches the system of claim 1, and further teaches that the output component includes one or more LEDs, a display screen, a speaker, a vibrator, a tactile display, or a scent output unit (Nichols, see at least [0011], 

In regards to claim 14, the combination of Nichols/Sundaresan teaches the system of claim 1, and further teaches that the tag device is resident in one or more devices attached to, worn by, or carried by individuals (Nichols, see at least [0026], teaches “In an exemplary embodiment, the item location device 130 includes a hanger, tag, or label”). 

In regards to claim 22, the combination of Nichols/Sundaresan teaches the system of claim 1, and further teaches that the individual tag devices are operable to produce a first output signal when the tag device determines a first attribute identified in the communication signal is included in the stored attribute data of the tag device, and is operable to produce a second output signal different from the first output signal when the tag device determines a second attribute identified in the communication signal is included in the stored attribute data in the tag device (Nichols, see at least [0031], teaches “The item location device 130 may include an LED light of one color (e.g., red), or may include LED lights of different colors (e.g., red, yellow, green, blue, orange, purple, etc.) where the color of the LED light indicates what shopping preference is met (e.g., red indicates that the item matches a color preference and green indicates that the item matches a price preference). In one embodiment, the color of the LED light indicates how many shopping preferences are met (e.g., green indicates that an item satisfies size, color, and style while orange indicates that an item only satisfies size)”). 

In regards to claim 23, the combination of Nichols/Sundaresan teaches the system of claim 1, and further teaches that the transceiver of each tag device is further configured to wirelessly transmit a beacon signal including a code associated with the item and to receive a communication from the user device attempting to connect to the tag device based on the code, and wherein the data processing device is further configured to process information about the item received from the user device to determine the code associated with the item (Nichols, see at least [0016], [0024], [0055], teaches “the system 100 includes a mobile device 120 (e.g., a smartphone), one or more item location devices 130 (e.g., RFID tag), a beacon 140 (e.g., a BLE beacon) and at least one service provider server or device 180 (e.g., network server device) in communication over the network 160… the mobile device 120 is configured to transmit the user 102's shopping preferences and shopper profile (e.g., occupation, spending habits, age group, purchase history, etc.) by use of a short-range transmitter so that when the user 102 approaches items at a store, items that meet the shopping preferences light up, responsive to receiving the transmission that includes the preferences, and the price associated with the shopper profile is displayed to the user 102. The short range transmissions can be accomplished by transmission of a periodic low power radio (or other medium) signal that includes the shopping preferences and the shopper profile”). 

In regards to claim 24, Nichols teaches a system to assist a user in finding items within a physical location containing many other items (Nichols: [abstract]), comprising: 
multiple tag devices attachable to or proximate to multiple items located at the physical location, wherein the multiple items have different product codes (Nichols, see at least [0016], [0026], [0036], [0049], [0058], teaches “the system 100 includes a mobile device 120 (e.g., a 
 a memory configured to store attribute data associated with a plurality of attributes of the item to which the tag device is attached, wherein the attributes comprise size, color, brand, or article type (Nichols, see at least [0014], [0030 ], [0055-0059], [0062-0063], teaches “item location devices 130 that are associated with an item that meets at least one of the user 102's shopping preferences receive the signal from mobile device 120…if the predicted shopping preference is a pink t-shirt in a size 8, an LED attached to an item location device 130 (e.g., hanger) associated with such a t-shirt lights up with the blinking light. Only those item location devices 130 displaying a pink t-shirt in a size 8 would light up so that the user 102 would know at a glance what clothing items to inspect…the device…130…may be implemented as computer system 300…Computer system 300 includes…a system memory component 310”), 
a transceiver configured to wirelessly to receive a communication signal from a user device attempting to connect to the tag device, wherein the communication signal 
an output component configured to generate multiple different human-perceptible output signal to draw attention to the tag device, wherein the multiple different human-perceptible output signals comprise a first output signal and a second output signal different from the first output signal (Nichols, see at least [0057], [0062-0063], [0031], teaches “At step 212, item location devices 130 that are associated with an item that meets at least one of the user 102's shopping preferences receive the signal from mobile device 120 and alert the user 102. In one embodiment, the item location device 130 includes an LED light that powers on upon receiving the signal…the device…130…may be implemented as computer system 300…Computer system 300 includes…I/O 
a processing unit configured to process the search query to determine if at least one of the first and second item attributes is included in the attribute data stored in the memory (Nichols, see at least [0057-0059], Fig. 2, [0062]-[0064], and Fig. 3, teaches, “At step 212, item location devices 130 that are associated with an item that meets at least one of the user 102's shopping preferences receive the signal from mobile device 120 and alert the user 102…if the predicted shopping preference is a pink t-shirt in a size 8, an LED attached to an item location device 130 (e.g., hanger) associated with such a t-shirt lights up with the blinking light. Only those item location devices 130 displaying a pink t-shirt in a size 8 would light up so that the user 102 would know at a glance what clothing items to inspect…the device…130…may be implemented as computer system 300…Computer system 300 includes…A processor 314”); 
a power source configured to provide electrical power to the tag device, wherein the transceiver, output component, and power source are coupled to the processing unit (Nichols: [0057], [0062-0063], Fig 3, teaches “the item location device 130 includes an LED light that powers on upon receiving the signal…Computer system 300 [i.e., item location device 130] includes a bus 312 or other communication mechanism for 
a data processing device, including a processor and a memory, configured to: receive information specifying the first and second item attributes and to cause the user device to transmit the first and second item attributes in the communication signal to the multiple tag devices (Nichols, see at least [0049]-[0051], [0055], and Fig. 2, teaches   “the service provider server 180 receives the…user ID of the user 102, and at step 206, uses this information to predict the user 102's shopping preferences…the server 180 analyzes the past shopping history of the user 102, including product categories, brand names, specific product identifiers, styles, sizes, colors, prices, etc. If the user 102 previously bought an item in a product category with a specific brand name, the server 180 may determine that the user 102 has a brand preference… the server 180 can piece or combine attributes or characteristics of items together to make recommendations or suggestions to the user 102...At step 208, the server 180 transmits the predicted shopping preferences of the user 102 and the shopper profile of the user 102 to the mobile device 120…At step 210, the mobile device 120 receives the shopping preferences and shopper profile and transmits short-range signals (e.g., RF signals) that include the shopping preferences and shopper profile”); and
wherein each tag device, regardless of the product code of the item associated with the item, is operable to produce the first output signal when the tag device determines that the first item attribute identified in the communication signal matches the attribute data stored on the tag device, and wherein each tag device is operable to produce the second output signal when the tag device determines that the second item attribute identified in the communication signal matches 
but does not explicitly teach that the first and second item attributes are received by detecting a user input received via a user interface of the user device, wherein the user input is entered by the user at the user interface, and generating the search query based on the user input. However, Sundaresan teaches a shopping system (Sundaresan: [0016]), including that the at least one item attribute is received by detecting a user input received via a user interface of the user device, wherein the user input is entered by the user at the user interface, and generating the search query based on the user input (Sundaresan, see at least [0070-0071] and Figs. 5-6, teaches “the user is shown to select filters 650, 654 and 656 to produce a narrower set of results and listings for the search query 604 (i.e., in contrast to the results produced without said filters selected). Furthermore, the user search query 604 specifies an additional item characteristic (i.e., item brand ‘[brand_x]’)to further limit the potential listings for satisfying the query”). 
It would have been obvious to one of ordinary skill in the art to include in the shopping system, as taught by Nichols, the ability that the at least one item attribute is received by detecting a user input received via a user interface of the user device, wherein the user input is 

In regards to claim 25, the combination of Nichols/Sundaresan teaches the system of claim 24, and further teaches that the user device is a first user device used by a first user (Nichols, see at least [0016], [0024], [0055-0057 and Fig. 2], teaches “the system 100 includes a mobile device 120 (e.g., a smartphone), one or more item location devices 130 (e.g., RFID tag), a beacon 140 (e.g., a BLE beacon) and at least one service provider server or device 180 (e.g., network server device) in communication over the network 160… the mobile device 120 is configured to transmit the user 102's shopping preferences and shopper profile (e.g., occupation, spending habits, age group, purchase history, etc.) by use of a short-range transmitter so that when the user 102 approaches items at a store, items that meet the shopping preferences light up, responsive to receiving the transmission that includes the preferences, and the price associated with the shopper profile is displayed to the user 102. The short range transmissions can be accomplished by transmission of a periodic low power radio (or other medium) signal that includes the shopping preferences and the shopper profile”);
wherein the data processing device is further configured to: receive information from a second user specifying the first item attribute; cause the second user device to transmit the first 
Sundaresan further teaches that the first item attribute is received by detecting a second user input received via a user interface of a second user device, the second user input specifying the item attribute, and generating a second search query based on the second user input (Sundaresan, see at least [0020], [0032], [0070-0071] and Figs. 5-6, teaches “the user is shown to select filters 650, 654 and 656 to produce a narrower set of results and listings for the search query 604 (i.e., in contrast to the results produced without said filters selected). Furthermore, the user search query 604 specifies an additional item characteristic (i.e., item brand ‘[brand_x]’)to further limit the potential listings for satisfying the query”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sundaresan with Nichols for the reasons identified above with respect to claim 24.

In regards to claim 26, the combination of Nichols/Sundaresan teaches the system of claim 1, and further teaches that the user device is a first user device used by a first user and the output signal produced by the subset of the multiple tag devices is a first output signal (Nichols, see at least [0016], [0024], [0055], teaches “the system 100 includes a mobile device 120 (e.g., a smartphone), one or more item location devices 130 (e.g., RFID tag), a beacon 140 (e.g., a BLE beacon) and at least one service provider server or device 180 (e.g., network server device) in 
wherein the data processing device is further configured to: receive information from one or more other user devices each used by another user, specifying at least one other item attribute; and cause the one or more other user devices to transmit the at least one other item attribute in a corresponding communication signal to the multiple tag devices; and wherein each tag device is operable to product a different output signal when the tag device determines that the at least one other item attribute included in the second communication signal is included in the attribute data stored on the tag device and each of the one or more other user devices is within a proximity of the physical location of the tag device (Nichols, see at least [0027], [0049]-[0051], [0055], and Fig. 2, teaches “in some embodiments, the color of the displayed price or the backlight identifies a specific user, e.g., a user may be associated with a specific color. For instance, the color blue may be associated with a first user, and the color red may be associated with a second, different user so that each user can identify their own specific items of interest and/or specific custom price…the service provider server 180 receives the…user ID of the user 102, and at step 206, uses this information to predict the user 102's shopping preferences…the server 180 analyzes the past shopping history of the user 102, including product categories, brand names, specific 
Sundaresan further teaches that the first item attribute is received by detecting one or more additional user inputs received via a user interface of one or more other devices, the one or more additional user inputs each specifying at least one other item attribute, and generating one or more additional search queries based on each of the one or more additional user inputs (Sundaresan, see at least [0020], [0032], [0070-0071] and Figs. 5-6, teaches “the user is shown to select filters 650, 654 and 656 to produce a narrower set of results and listings for the search query 604 (i.e., in contrast to the results produced without said filters selected). Furthermore, the user search query 604 specifies an additional item characteristic (i.e., item brand ‘[brand_x]’) to further limit the potential listings for satisfying the query”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sundaresan with Nichols for the reasons identified above with respect to claim 24.

In regards to claim 28, the combination of Nichols/Sundaresan teaches the system of claim 1. Nichols further teaches the multiple items are items in a retail store, the one or more 
Sundaresan further teaches that the user device executes an application causing one or more attributes to be displayed to the user via the user interface; the one or more attributes are displayed attributes; user preferences are received via input that is received at the user interface; and wherein detecting the user input specifying the at least one item attribute comprises detecting an input directed to the user interface and selecting one or more of the displayed attributes (Sundaresan, see at least [0020], [0032], [0044], [0070-0071] and Figs. 5-6, teaches “the user is shown to select filters 650, 654 and 656 to produce a narrower set of results and listings for the search query 604 (i.e., in contrast to the results produced without said filters selected). Furthermore, the user search query 604 specifies an additional item characteristic (i.e., item brand ‘[brand_x]’)to further limit the potential listings for satisfying the query”). 


In regards to claim 29, the combination of Nichols/Sundaresan teaches the system of claim 1, and further teaches that the multiple items are items in a retail store, wherein the user device executes an application configured to: display, on a display screen of the user device, a virtual layout of the retail store and a position of the user in the virtual layout relative to a physical position of the user in the retail store; and display, on the display screen, a representation on the virtual layout of a location of at least one item associated with the at least one item attribute relative to a physical position of the at least one item in the retail store (Nichols, see at least [0061], teaches “in addition to sending a signal to highlight desired items, in an embodiment, mobile device 120 can also download an electronic map of the store and guide the user 102 to the locations in the store that contain items that the user 102 is interested in. For example, the user 102 may be shopping at Nordstrom, and the service provider server 180 determines that Nordstrom includes items that meet the user 102's shopping preferences in the clothing section, shoes section, make-up section, and home section. The mobile device 120 can present a store map that highlights locations in the store where items of interest are--identifying both where the items are, and where the shopper is”). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols, in view of Sundaresan, in further view of previously cited Shafer et al. (US 20140351098 A1), hereinafter Shafer. 

In regards to claim 7, the combination of Nichols/Sundaresan teaches the system of claim 6, and further teaches that the system implements a wireless protocol in communication between the tag device and the user device including Bluetooth Low Energy (BLE), Wi-Fi, or ZigBee (Nichols, see at least [0039], teaches  “The item location device 130 includes a wireless communication device implemented by any type of wireless communication method including, but not limited to radio frequency (RF), infrared red (IR), Bluetooth low energy (BLE), Wi-Fi, inductive coupling, and ultrasound.”), 
	yet Nichols/Sundaresan does not explicitly teach that the physical location is a warehouse. Shafer teaches a similar system of using a tag to locate a product (see at least [0229]), including the known technique of the physical location being a warehouse (Shafer, see at least [0244], teaches using the system for “tracking items in a warehouse”). This known technique is applicable to the combined product tag system of Nichols/Sundaresan as they share characteristics and capabilities, namely they are directed to using tags to locate products.
It would have been recognized that applying the known technique of the physical location being a warehouse, as taught by Shafer, to the combined teachings of Nichols/Sundaresan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems.  Further, including that the physical location is a warehouse, as taught by Shafer, into the combined product tag system of Nichols/Sundaresan, would have been recognized by those of ordinary skill in the art as resulting in an improved system for using tags to locate products by supporting inventory functionality (Shafer: [0004]).

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (US 20150278897 A1), hereinafter Nichols, in view of Sundaresan, in view of previously cited Huxham et al. (US 20150254677 A1), hereinafter Huxham.  

In regards to claim 13, the combination of Nichols/Sundaresan teaches the system of claim 1, yet does not explicitly teach that the power source includes a wired power source receiver including a USB or DC connector, a battery, a capacitor, or a charging power source including a solar cell or a wireless charging unit. However, Huxham teaches a tag for retail items (Huxham: [0195]), including that the power source includes a wired power source receiver including a USB or DC connector, a battery, a capacitor, or a charging power source including a solar cell or a wireless charging unit (Huxham, see at least [0091], teaches “In another embodiment, the dynamic object tag (100) may be an active device with an on-board power supply such as a battery”). 
It would have been obvious to one of ordinary skill in the art to include in the shopping system, as taught by Nichols/Sundaresan, the ability that the power source includes a wired power source receiver including a USB or DC connector, a battery, a capacitor, or a charging power source including a solar cell or a wireless charging unit, as taught by Huxham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Nichols/Sundaresan, to include the teachings of Huxham, in order to improving the shopping experience of users (Huxham: [0006]).

In regards to claim 21, the combination of Nichols/Sundaresan teaches the system of claim 1, yet does not explicitly teach that the processing unit is further configured to update the stored attribute data in response to receiving a configuration signal. However, Huxham teaches a tag for retail items (Huxham: [0195]), including that the processing unit is further configured to update the stored attribute data in response to receiving a configuration signal (Huxham, see at least [0097], teaches “interrogation devices being dedicated product management devices may be provided with authorization codes that enable them to change, update or append the product information stored on the dynamic object tag storage module (108) in the field, for example, as and where the products are displayed on store shelves. It should be noted that such authorized devices may be provided with unique encryption codes that would facilitate communication with only a specified selection of dynamic object tags (102), which in turn may be pre-programmed with complementary encryption keys at the time of manufacture”). 
It would have been obvious to one of ordinary skill in the art to include in the shopping system, as taught by Nichols/Sundaresan, the ability that the processing unit is further configured to update the stored attribute data in response to receiving a configuration signal, as taught by Huxham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Nichols/Sundaresan, to include the teachings of Huxham, in order to improving the shopping experience of users (Huxham: [0006]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols, in view of Sundaresan, in view of newly cited Regienczuk (US 20080275630 A1), hereinafter Regienczuk. 

In regards to claim 27, the combination of Nichols/Sundaresan teaches the system of claim 26, and further teaches that the first user device and the one or more additional user devices each execute an application causing information to be displayed to a respective user (Nichols, see at least [0018], teaches “the mobile device 120, in one embodiment, includes a user interface application 122, which may be utilized by the user 102 to conduct transactions (e.g., shopping, purchasing, bidding, etc.) with the service provider server 180 over the network 160”),
yet does not explicitly teach that information displayed by the application executed by the first user device includes a representation identifying the first output signal and information displayed by the application executed by each of the one or more additional user devices includes a representation identifying the different output signal. However, Regienczuk teaches an output signal for shopping (Regienczuk: [0025]), including information displayed by the application executed by the first user device includes a representation identifying the first output signal and information displayed by the application executed by each of the one or more additional user devices includes a representation identifying the different output signal (Regienczuk, see at least [0006], [0017], [0023], [0025], teaches “a portable application that may, for example, be operatively associated with a portable device such as a mobile phone… the venue input/output 30 can have electronics for communicating with a wireless device (e.g., a cell phone, a portable computer, or other like device)… the venue guide 40 is a visual display scheme (e.g., track lighting, e -display, e-ink or other like scheme) integral with the venue 10. In this 
It would have been obvious to one of ordinary skill in the art to include in the shopping system, as taught by Nichols/Sundaresan, the ability that  the information displayed by the application executed by the first user device includes a representation identifying the first output signal and the information displayed by the application executed by each of the one or more additional user devices includes a representation identifying the different output signal, as taught by Regienczuk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Nichols/Sundaresan, to include the teachings of Regienczuk, in order to guide or direct such consumer to one or more targeted items of interest located at the shopping venue (Regienczuk: [0003]).

Response to Arguments
Applicant’s arguments, filed 12/18/2020, have been fully considered.

35 U.S.C. § 103
Applicant argues the combination of Nichols and Sundaresan does not teach “a data processing device...configured to: detect a user input received via a user interface of the user device, wherein the user input is entered by the user at the user interface and specifies the at least one item attribute; and generate the search query based on the user input to cause the user device to transmit the at least one item attribute in the communication signal to the multiple tag devices.” (Remarks page 12). 
The examiner disagrees. The combination of Nichols and Sundaresan teaches these limitations. Nichols, see at least Figure 2, teaches steps 210 and 212, including, in 210, the mobile device transmitting a signal including the shopping preferences and, in 212, that item location devices associated with an item that meets at least one shopping preference receive the signal and alert the user. Accordingly, some sort on inquiry is occurring because, in response to receiving the signal, item location devices that meet the preference alert the user. This implies that a query is generated. Thus, the reference explicitly teaches, in Fig. 2 as discussed above, an inquiry process to cause the user device to transmit the at least one item attribute in the communication signal to the multiple tag devices. Nichols is further cited as teaching a data processing device, including a processor and a memory, configured to: receive information specifying the at least one item attribute. Nichols teaches this limitation in [0049-0051], where Nichols discusses the server receiving the user ID uses this information to analyze past shopping history of the user to predict shopping preferences, where preferences can include product detecting a user input received via a user interface of the user device, wherein the user input is entered by the user at the user interface. Sundaresan teaches this limitation in [0070-0071] and Figs. 5-6, teaching the user is shown to select filters 650, 654 and 656 to produce a narrower set of results and listings for the search query 604, the user search query 604 specifies an additional item characteristic (i.e., item brand ‘[brand_x]’) to further limit the potential listings for satisfying the query. Further, Figures 5-6 of Sundaresan display a user interface with inputs for item characteristics. Sundaresan is further cited as teaching an inquiry that comprises generating the search query based on the user input. Sundaresan further teaches this limitation in paragraphs [0070-0071], teaching the user is shown to select filters 650, 654 and 656 to produce a narrower set of results and listings for the search query 604, the user search query 604 specifies an additional item characteristic (i.e., item brand ‘[brand_x]’) to further limit the potential listings for satisfying the query. With respect to Applicant’s argument that Sundaresan is directed entirely to online shopping, the applied art may be directed to, or embody, different “ideas” but may still be applicable as applied art that teaches the specific limitations of the invention. Accordingly, the combination of Nichols and Sundaresan teaches these limitations and the 103 rejection is maintained.
Applicant argues a person of ordinary skill in the art would not have been motivated to modify Nichols in view of Sundaresan. (Remarks page 13). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where one would have been motivated to modify Nichols in view of Sundaresan in order to produce a narrower set of results (Sundaresan: [0070]).
Applicant argues the combination of Nichols and Sundaresan would not result in the features of claim 1. (Remarks page 13). The examiner disagrees. The examiner directs Applicant to the paragraphs above illustrating how every limitation of the claims is taught by the combination of Nichols and Sundaresan. In response to Applicant’s argument that no communication to the tag devices based on user input occurs, the examiner notes that Nichols was cited as teaching a communication to the tag devices based on the attributes (Nichols: Fig. 2). Sundaresan is cited as teaching the attribute may be a user input (Sundaresan: [0070-0071] and Figs. 5-6). The examiner directs Applicant to the first paragraph in this Response to Remarks section above, which details the teachings in each reference. Further, the examiner directs Applicant to the second paragraph in this Response to Remarks section above, which discuses reasons it would be obvious to combine these references. Accordingly, the 103 rejection is maintained.
With regard to claims 2-6; 9-12; 14; 22; 23; 26; 28; and 29, the applicant argues these claims are allowable due to their dependence to claim 1. Remarks page 13. The examiner disagrees. As stated in the arguments above, the examiner is maintaining the rejection for claim 1 and therefore claims 2-6; 9-12; 14; 22; 23; 26; 28; and 29 remain rejected.

With regard to claim 25, the applicant argues this claim is allowable due to its dependence to claim 24. Remarks page 14. The examiner disagrees. As stated in the arguments above, the examiner is maintaining the rejection for claim 24 and therefore claim 25 remains rejected.
With regard to claim 7, the applicant argues this claim is allowable due to its dependence to claim 1. Remarks page 14. The examiner disagrees. As stated in the arguments above, the examiner is maintaining the rejection for claim 1 and therefore claim 7 remains rejected. The examiner directs Applicant to the reasons detailed above in the response to 103 remarks section, as well as above in the 103 rejection.
With regard to claims 13 and 21, the applicant argues these claims are allowable due to their dependence to claim 1. Remarks page 15. The examiner disagrees. As stated in the arguments above, the examiner is maintaining the rejection for claim 1 and therefore claims 13 and 21 remain rejected. The examiner directs Applicant to the reasons detailed above in the response to 103 remarks section, as well as above in the 103 rejection.
With regard to claim 27, the applicant argues this claim is allowable due to its dependence to claim 1. Remarks pages 15-16. The examiner disagrees. As stated in the arguments above, the examiner is maintaining the rejection for claim 1 and therefore claim 27  The examiner directs Applicant to the reasons detailed above in the response to 103 remarks section, as well as above in the 103 rejection.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625